 


110 HR 1610 IH: To amend the Internal Revenue Code of 1986 to reduce the tax on beer to its pre-1991 level.
U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1610 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2007 
Mr. Pomeroy (for himself and Mr. English of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce the tax on beer to its pre-1991 level. 
 
 
1.Repeal of 1990 tax increase on beer 
(a)In generalParagraph (1) of section 5051(a) of the Internal Revenue Code of 1986 (relating to imposition and rate of tax on beer) is amended by striking $18 and inserting $9. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 
 
